Title: From George Washington to Alexander White, 1 March 1798
From: Washington, George
To: White, Alexander

 

Dear Sir,
Mount Vernon 1st March 1798.

Your favor of the 20th Ulto was received yesterday. For the information it has given, I thank you; although it is not of the most pleasing sort. Some parts of it indeed, has surprized me not a little, but neither the surprise or the cause of it, shall be communicated to any other.
My sentiments, relatively to the Memorial, you are already possessed of, and therefore I shall add nothing more on that subject, than the expression of a fear, that the disgraceful topic which has so long occupied the time, & oratory of the House of Representatives will contribute nothing to the favourable reception, & issue of it.
If time should hang a little heavy on your hands, while the Memorial is pending in Congress, the appropriation of an hour or two of it, now and then, not only to inform me of the progress of that business but as a calm observer—(and in confidence if you choose it) to give me your opinion of matters as they pass before you, in review; for misrepresentation & party feuds have arisen to such a height, as to distort truth and to become portensious of the most serious consequences. Where, or when they will terminate; or whether they can end at any point short of confusion and anarchy, is now, in my opinion, more problematical than ever.
I had, until lately, entertained a hope, that the continued depredations wch are committed on our Commerce; the pacific measures, which have, invariably, been pursued to obtain redress—& to convince the French of our earnest wish to remain in Peace with them, & all the world—and the indignant treatment those efforts have met with, would have united all parties and all discriptions of men (except those who wish to see the waters troubled) in a firm & temperate demand of Justice; or, in preparations for the worst: but the reverse, seems more apparently than ever to be the case; and every thing that can be by the most unnatural construction, is exhibited as a justification of the conduct of France towards this Country, and in condemnation of the measures of the latter.
What seems to be the prevalent opinion of Colo. Monroes View of the Conduct of the Executive of the United States? I do not mean the opinion of either Party. but, if such are to be found, of the dispassionate; or at ⟨least⟩ of the moderate part of both. I will make

no remarks on it myself, inclining rather to hear the observations of others, ⟨this⟩ I would wish to hear with the most unreserved frankness. But I will not enlarge on this or any other subject at present but conclude with assuring you that with sentiments of very great esteem & regard, I am Dear Sir Your Obedt & affecte Servant

Go: Washington

